20-11161-tmd Doc#129 Filed 04/15/21 Entered 04/15/21 13:17:41 Main Document Pg 1 of
                                         7
20-11161-tmd Doc#129 Filed 04/15/21 Entered 04/15/21 13:17:41 Main Document Pg 2 of
                                         7
20-11161-tmd Doc#129 Filed 04/15/21 Entered 04/15/21 13:17:41 Main Document Pg 3 of
                                         7
20-11161-tmd Doc#129 Filed 04/15/21 Entered 04/15/21 13:17:41 Main Document Pg 4 of
                                         7
20-11161-tmd Doc#129 Filed 04/15/21 Entered 04/15/21 13:17:41 Main Document Pg 5 of
                                         7
20-11161-tmd Doc#129 Filed 04/15/21 Entered 04/15/21 13:17:41 Main Document Pg 6 of
                                         7
20-11161-tmd Doc#129 Filed 04/15/21 Entered 04/15/21 13:17:41 Main Document Pg 7 of
                                         7
